DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 12/17/21, for application number 16/825,836 has been received and entered into record.  Claims 1, 8, and 15 have been amended, Claims 2, 5, 9, and 16 have been cancelled, and Claims 21-24 have been newly added.  Therefore, Claims 1, 3, 4, 6-8, 10-15, and 17-24 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
No rebuttal has been made as to the Claim Interpretation under 35 U.S.C. 112(f), and amendments to Claim 15 continue to reflect the use of a “means plus function” format.  As such, the interpretation of Claims 15-20 under 35 U.S.C. 112(f) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 appears to repeat the claim limitations contained in Claim 1, without more.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 11, 13-15, 18-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Houston, US Pat. No. 5,615,162, in view of Slik, US PGPub 2015/0331476, and further in view of Tzafrir et al., US PGPub 2017/0024002.
Regarding Claim 1, Houston discloses a data storage device [memory devices (206) Fig. 9]; comprising: 
a plurality of memory devices [FIG. 4 memory blocks M1 — Mn (96-100)]; 
a controller configured to: execute a read or write command at a block of a relevant memory device [“when the enable signal EN is low, the memory cell array 12 is active and ready for read and write operations,” col. 2, ll. 63-65]; and
a power allocation unit coupled to each memory device of the plurality of memory devices, wherein the power allocation unit is configured to [FIG. 4 micro-processing unit (92)]: 
place the plurality of memory devices into a non-operational power state [power to a subset of memory blocks may be selectively cut off power (cutoff power: non- operational power state), col. 3, ll. 59-62]; 
determine whether a relevant memory device of the plurality of memory devices is in a  proper operational power state [col. 3, ll. 5-10: “information on whether or not the memory is in standby and whether or not memory is to be retained when in standby and using the 
change the power state of the relevant memory device to a different power state [“selecting a particular row of memory cells in the memory cell array 30, is provided to logic circuits 60-64,” col. 3, ll. 50-55 to power up a selected (relevant) memory cell array or memory block to active, col. 3, ll. 57-62].
However, Houston does not explicitly teach determining whether the read or write command has arrived at the block; the power allocation unit configured to: determine that the data storage device has insufficient power available to power up the relevant memory device; change a power state of another memory device of the plurality of memory devices to a power state utilizing less power in response to determining that the data storage device has insufficient power available to power up the relevant memory device; change the power state of the relevant memory device to a different power state that utilizes more power; determine a predetermined period of idle time to pass while the relevant memory device is in the power state that utilizes more power after the controller has determined that the read or write command has arrived, wherein determining the predetermined period of idle time is determined by a system parameter of a memory device of the plurality of memory devices; and change the power state of the relevant memory device from the power state that utilizes more power to a non-operational power state after the predetermined period of idle time has passed.


However, the combination of Houston and Slik do not explicitly teach determining a predetermined period of idle time to pass while the relevant memory device is in the power state that utilizes more power after the controller has determined that the read or write command has arrived, wherein determining the predetermined period of idle time is determined by a system parameter of a memory device of the plurality of memory devices; and changing the power state of the relevant memory device from the power state that utilizes more power to a non-operational power state after the predetermined period of idle time has passed.
In the analogous art of memory power management, Tzafrir teaches determining a predetermined period of idle time to pass while the relevant memory device is in the power state that utilizes more power after the controller has determined that the read or write command has arrived [placing an active memory device in a sleep state after a predetermined time threshold is exceeded; when the controller senses a new command from the host, the controller performs tasks such as copying user and management data from non-volatile memory to volatile memory (sensing a new command involves determining the command has arrived), par 1], wherein determining the predetermined period of idle time is determined by a system parameter of a memory device of the plurality of memory devices [controller places the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Houston, Slik, and Tzafrir before him before the effective filing date of the claimed invention, to incorporate an idle time limit as taught by Tzafrir into the device as disclosed by Houston and Slik, to reduce current and power consumption [Tzafrir, par 1].
Regarding Claim 3, Houston, Slik, and Tzafrir disclose the data storage device of Claim 1.  Houston further discloses wherein the power allocation unit is further configured to determine whether a memory device of the plurality of memory devices is idle in the operational power state [obtain information on memory cell arrays or blocks (devices) that are standby and supplied power, col. 3, ll. 5-17]. 
Regarding Claim 4, Houston, Slik, and Tzafrir disclose the data storage device of Claim 3. Houston further discloses the power allocation unit [microprocessing unit (92 Fig. 4)] and a memory device of the plurality of power devices [(96-100)].  Tzafrir further teaches determining whether a memory device has exceeded an idle time limit threshold [determine whether a memory system has been idle for longer than a predetermined threshold, par. 1].
Regarding Claim 6, Houston, Slik, and Tzafrir disclose the data storage device of Claim 1.  Houston further discloses wherein the changing the power state of the relevant memory device 
Regarding Claim 7, Houston, Slik, and Tzafrir disclose the data storage device of Claim 1.  Houston further discloses the power allocation unit is configured to place the plurality of memory devices into a non-operational power mode of the plurality of memory devices [by control signals, placing the memories (96- 100) into a disabled state, col. 4, ll. 17-19].  Tzafrir further teaches a controller unit is configured to place the plurality of memory devices into a non-operational power mode in response to a predetermined period of idle time having passed for the plurality of memory devices [placing memory system in a sleep state in response to a predetermined time threshold exceed, par 1].
Regarding Claim 8, Houston discloses a data storage device [memory devices (206) Fig. 9]; comprising: a plurality of memory devices [FIG. 4 memory blocks M1 — Mn (96-100)]; wherein the power allocation unit is configured to: determine whether any memory devices of the plurality of memory devices is idle and in the operational power state [obtain information on memory cell arrays or blocks (devices) that are standby and supplied power, col. 3, ll. 5-17].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 11, Houston, Slik, and Tzafrir disclose the data storage device of Claim 8.  Houston further discloses comprising a controller configured to [microprocessing unit]: receive read or write commands; and execute the read or write commands after the power 
Regarding Claim 13, Houston, Slik, and Tzafrir disclose the data storage device of Claim 8.  Houston further discloses wherein the power allocation unit is configured to change a memory device that is idle and in the operational state to the non-operational power state [“The control signals to the rest of the blocks in the memory would indicate their disabled or inactive status, and effectively disconnect them from the power supply,” col. 6, ll. 9-12].
Regarding Claim 14, Houston, Slik, and Tzafrir disclose the data storage device of Claim 13.  Houston further discloses wherein the power allocation unit is configured to moving the desired memory device from the non-operational power state to the power operational state after the power allocation unit changes the memory device that is idle and in the operational state to the non-operational state [“the amount of memory currently in active status may vary according to usage, and may be dynamically changed” and hence idle memory blocks are always turned off before additional memory is changed from disabled to active per usage, col. 6, ll. 1-30].
Regarding Claim 15, Houston discloses a data storage device [memory devices (206) Fig. 9].  The remainder of Claim 15 repeats the same functions performed and recited in Claim 1, and thus is rejected accordingly. 
Regarding Claim 18, Houston, Slik, and Tzafrir disclose the data storage device of Claim 15.  Houston further discloses means to determine whether a memory device of the plurality of memory devices is in a proper power state [FIG. 3 (40) using control signal ENO].
Regarding Claim 19, Houston, Slik, and Tzafrir disclose the data storage device of Claim 15.  Houston further discloses means to determine whether a memory device of the plurality of memory devices is idle and in the operational state [FIG. 2 (24) using control signals RETAIN and STANDBY].
Regarding Claim 20, Houston, Slik, and Tzafrir disclose the data storage device of claim 19.  Tzafrir further teaches means to determine whether the memory device of the plurality of memory devices that is idle and in the operational state has exceeded a predetermined idle threshold [determine whether a memory system has been idle for longer than a predetermined threshold, par. 1].
Regarding Claim 23, Houston, Slik, and Tzafrir disclose the data storage device of Claim 1.  Tzafrir further discloses wherein the power allocation unit is further configured to change the power state of the relevant memory device form the power state that utilizes more power to a first non-operational power state after the predetermined period of idle time has passed [placing an active memory device in a sleep state after a predetermined time threshold is exceeded, par 1].
Regarding Claim 24, Houston, Slik, and Tzafrir disclose the data storage device of Claim 23.  Houston further discloses wherein the power allocation unit is further configured to change the power state of the relevant device form the first non-operational state to a second non-operational power state, wherein the second non-operational power state utilizes less power .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Houston, Slik, and Tzafrir, and further in view of Ochiai, US PGPub 2010/0287391.
Regarding Claim 10, Houston, Slik, and Tzafrir disclose the data storage device of Claim 8.  Houston further discloses a controller configured to: receive read or write commands and move the plurality of memory devices from standby to active after determining that there are no memory devices of the plurality of memory devices that is idle and in the operation power state [memory blocks or cell arrays are selectively powered up based on usage (if determined that no memory cell arrays are standby, new powered off blocks are selected), col. 6, ll. 25- 30].
However, Houston, Slik, and Tzafrir do not explicitly teach moving a command queue in response determining that there are no memory devices of the plurality of memory devices that is idle in the operational power state.
In the analogous art of memory power management, Ochiai teaches moving received commands to a command queue in response to a power allocation unit determining that there are no memory devices of the plurality of memory devices that is idle in the operational power state [a memory control circuit has a command queue for storing commands to a memory device when the memory device is not in the active mode, par. 10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Houston, Slik, Tzafrir, and Ochiai before him before the effective filing date of the claimed invention, to incorporate the command queue storage in response to a power state as taught .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houston, Slik, and Tzafrir, and further in view of Chen, US PGPub 2014/0089696.
Regarding Claim 12, Houston, Slik, and Tzafrir disclose the data storage device of Claim 8.  Houston further discloses moving the desired memory device from the non-operational power state to the power operational state of the desired memory device of the data storage device [col. 6, ll. 27-30].
However, Houston, Slik, and Tzafrir do not disclose after the power allocation unit determines that the data storage device has sufficient power available to power up the desired memory device.
In the analogous art of power mode switching, Chen teaches switching power modes after a power allocation unit determines that a device has sufficient power available to power up the desired device [FIG. 1 switching to desired power mode (S140) occurs after the determining that sufficient power to switch device to desired power mode (S130)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Houston, Slik, Tzafrir, and Chen before him before the effective filing date of the claimed invention, to incorporate the power mode switching as taught by Chen, into the device as disclosed by Houston, Slik, and Tzafrir, to avoid overdischarge conditions which may damage computing device batteries [Chen, par 5].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Houston, Slik, and Tzafrir, and further in view of Lehmann et al., US PGPub 2016/0372160.
Regarding Claim 17, Houston, Slik, and Tzafrir discloses the data storage device of Claim 15. 
	However, the combination of Houston, Slik, and Tzafrir do not explicitly teach means to move read or write commands to a command queue upon determining that the data storage device does not have sufficient power available to power up a desired memory device and determining that there are no memory devices that are idle and in the operational power state.
In the analogous art of memory power management, Lehmann teaches means to move read or write commands to a command queue upon determining that the data storage device does not have sufficient power available to power up a desired memory device [FIG. 5 at determination act 552, a write command is delayed if no available power consumption tokens are enough to executed command; the routine stalls until there are enough tokens (i.e. commands sit in a queue while awaiting sufficient tokens to execute command), par 75] and determining that there are no memory devices that are idle and in the operational power state [storage controller 202 communicates with the individual memory system controllers 102 to learn of internal operations (i.e. would be aware of any idle memory 104), par 88].
It would have been obvious to one of ordinary skill in the art, having the teachings of Houston, Slik, Tzafrir, and Lehmann before him before the effective filing date of the claimed invention, to incorporate moving commands into a command queue as taught by Lehmann, into the device as disclosed by Houston, Slik, and Tzafrir, to accommodate the maximum power thresholds which limit the number of operations executed at a given time in memory systems [Lehmann, par 2].
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Houston, Slik, and Tzafrir, and further in view of Diab, US PGPub 2009/0063874.
Regarding Claim 21, Houston, Slik, and Tzafrir disclose the data storage device of Claim 1.  However, the combination of references does not explicitly teach changing the power state of the device to a different power state that utilizes an amount of power equal to the amount of power the devices requires to operate.
In the analogous art of power management, Diab teaches changing the power state of the device to a different power state that utilizes an amount of power equal to the amount of power the devices requires to operate [endspan dynamically configures first and second power outputs according to the power required by the PD, par 98, ll. 10-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of Houston, Slik, Tzafrir, and Diab before him before the effective filing date of the claimed invention, to incorporate the dynamic power allocation as taught by Diab, into the device as disclosed by Houston, Slik, and Tzafrir, to provide power as needed to already deployed systems and avoid the need for power system upgrades [Diab, par 7].
Regarding Claim 22, Houston, Slik, and Tzafrir disclose the data storage device of Claim 1.  However, the combination of references does not explicitly teach changing the power state of the device to a different power state that utilizes and amount of power greater than the amount of power the data storage device requires to operate.
In the analogous art of power management, Diab teaches changing the power state of the device to a different power state that utilizes and amount of power greater than the amount of power the data storage device requires to operate [providing power limited to a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Houston, Slik, Tzafrir, and Diab before him before the effective filing date of the claimed invention, to incorporate the dynamic power allocation as taught by Diab, into the device as disclosed by Houston, Slik, and Tzafrir, to provide power as needed to already deployed systems and avoid the need for power system upgrades [Diab, par 7].

Response to Arguments
Applicant’s arguments filed 12/17/21 and those filed 11/16/21 after the Final Rejection dated 09/20/21, have been considered but are moot due to the newly cited portions of the references previously presented. 

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186